Case 3:19-cv-01200-RDM-DB Document 13 Filed 09/08/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BERNARD ADJEI,
Civil No. 3:19-cv-1200
Petitioner
(Judge Mariani)
V,
Warden SCOTT FINLEY,
Respondent

ORDER
AND NOW, this YQ day of September, 2020, upon consideration of the Petitioner's
motion for reconsideration of this Court's November 1, 2019 Memorandum and Order, and

for the reasons set forth in the Court’s Memorandum of the same date, IT IS HEREBY
ORDERED THAT the Petitioner's motion (Doc. 11) is DENIED.

)

Cl | _ LUG

Robert D. Mariani
United States District Judge

 
